DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed June 21, 2022, have been fully considered.
The objection(s) to the Specification, mailed February 10, 2022, have been overcome by Applicant’s amendments.
The claim objection(s), mailed February 10, 2022, have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti et al. (US 2008/0017376).
Claim 1. Badalamenti discloses A method for cementing ([0028] – [0038]; [0053] – [0058]), the method comprising: 
providing a suspension of solid dry elastomer particles comprising:  5elastomer particles ([0018]; [0029]; [0039] “swellable elastomer”), an aqueous fluid ([0030]; [0040] “aqueous fluid”), … ;  
10combining the suspension with a cement slurry to form a cement composition ([0029] – [0038]); 
wherein the cement slurry comprises a cement and a base fluid ([0029]; [0040]; [0054]; 
introducing the cement composition into a wellbore penetrating a subterranean formation ([0054] – [0058]); and 
allowing the cement composition to set in the wellbore ([0056]);
wherein the elastomer particles impart elasticity to the set cement ([0018]).  
Badalamenti does not expressly disclose that the cement composition comprises a viscosifier, a surfactant, and a clay-based stabilizer.  However, Badalamenti does disclose that the elastomers may include highly swelling clay minerals such as sodium bentonite ([0018]).  Badalamenti also discloses that the cement composition may comprise additional additives deemed appropriate by one skilled in the art ([0034]); Badalamenti further discloses that the treatment fluid may comprise additives, such as viscosifying agents ([0042]) and/or surfactants ([0042]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the components of the cement composition with the treatment fluid to formulate a cement composition with sufficient viscosity, surface tension, and stabilization.
Claim 2. Badalamenti discloses The method of claim 1, wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene 20rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0018]).  
Claim 3. Badalamenti discloses The method of claim 1, wherein the viscosifier is selected from the group consisting of diutan gum, welan gum, gellan gum, cellulose derivatives, copolymers of 2-acrylamido-2-methyl propane sulfonate and acrylamide, polyvinyl alcohol, polyvinylpyrrolidones, and any 25combination thereof ([0064]).
Claim 4. Badalamenti discloses The method of claim 1, wherein the clay-based stabilizer is selected from the group consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, smectite, hectorites, synthetic versions thereof, and any combination thereof ([0018]).  
Claim 6. Badalamenti discloses The method of claim 1, wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol, triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldehyde condensate, a fatty acid amine condensate, and any combination thereof ([0033]).  
Claim 7. Badalamenti discloses The method of claim 1, wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement 10kiln dust, Sorel cement, and any combinations thereof ([0029]).  

Claim 10. Badalamenti discloses A suspension of elastomer particles ([0010]) produced from components comprising: solid dry 20elastomer particles ([0018]; [0029]; [0039] “swellable elastomer”), an aqueous fluid ([0030]; [0040] “aqueous fluid”)…, 
Badalamenti does not expressly disclose that a single suspension composition comprises a viscosifier, a surfactant, and a clay-based stabilizer.  However, Badalamenti does disclose that the elastomers may include highly swelling clay minerals such as sodium bentonite ([0018]).  Badalamenti also discloses that the cement composition may comprise additional additives deemed appropriate by one skilled in the art ([0034]).  Moreover, Badalamenti further discloses that the treatment fluid may comprise additives, such as viscosifying agents ([0042]) and/or surfactants ([0042]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the components of the cement composition with the treatment fluid to formulate a cement composition with sufficient viscosity, surface tension, and stabilization.

Claim 16. Badalamenti discloses A cement composition comprising the suspension of claim 10 (See Claims 1 and 10), wherein the cement composition further comprises a cement and a base fluid; and wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement kiln dust, Sorel cement, and any combinations thereof ([0029]); wherein the elastomer particles impart elasticity to the cement composition when the cement composition has set ([0018]).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti et al. (US 2008/0017376) in view of Boul et al. (US 2014/0090843).
Claim 5. Badalamenti discloses The method of claim 4.  Badalamenti does not disclose wherein the clay-based stabilizer is a synthetic magnesium silicate clay selected from the group consisting of lithium magnesium sodium silicate, lithium magnesium sodium fluorosilicate, and any combination thereof.  However, Boul teaches cement compositions and methods, wherein the cement composition may comprise synthetic smectites which are similar to natural clay, such as sodium lithium magnesium silicates, to aid in stabilization of the set-delayed cement composition ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Badalamenti by substituting or adding to the natural clay(s) in Badalamenti with synthetic silicates, as taught by Boul, in order to aid in the stabilization of the cement composition ([0016]).
Claim 8. Badalamenti discloses The method of claim 1.  Badalamenti does not expressly recite the limitation: wherein the elastomer particles are not dry blended with the cement or any dry cement additives.  However, Boul teaches that the synthetic smectite clay particles may swell in water, and that they may be added to the cement compositions as liquid additives or a dry powder ([0016]).  Moreover, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, based on a finite number of predictable solutions to utilize liquid and/or dry swellable components within the cement composition based on the intended and/or desired use.
Claim 159. Badalamenti discloses The method of claim 1.  Badalamenti discloses set retarders ([0034]; [0064]), but Badalamenti does not expressly disclose further comprising storing the suspension of elastomer particles for a time of at least one day prior to combing the suspension with the cement slurry; wherein the suspension of elastomer particles is not mixed during the storage time.  However, Boul teaches that the set-delayed cement composition may comprise accelerators and/or retarders and have a delayed set time in that they remain in a pumpable fluid state for at least 1 day ([0011] – [0012]; [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Miller with components and/or concentrations to optimize the set-delay, as taught by Boul, such that the composition is not activated to form a hardened mass until a desired time ([0028]).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti et al. (US 2008/0017376) in view of Miller et al. (US 2016/0264842).
Claim 17. Badalamenti discloses a suspension of elastomer particles produced from components comprising: solid dry 5elastomer particles ([0018]; [0029]; [0039] “swellable elastomer”), an aqueous fluid ([0030]; [0040] “aqueous fluid”), a viscosifier ([0042]), a surfactant ([0042]), and a clay-based stabilizer ([0018]); 10a cement slurry ([0029] – [0038]) comprising: a cement, and a base fluid ([0029]; [0040]; [0054]; …; wherein the elastomer particles impart elasticity to the cement composition when the cement composition has set ([0018]).  Badalamenti discloses introducing the cement composition into a subterranean formation ([0054] – [0058]), but Badalamenti does not expressly disclose the claimed system.
However, Miller teaches A system for cementing (Figs. 1-2; [0045]; [0061]), the system comprising: 2530a suspension of elastomer particles comprising: 20elastomer particles ([0021] – [0027]; [0054]), an aqueous fluid ([0043]), a viscosifier ([0052]), a surfactant ([0045]), and a clay-based stabilizer ([0046]); a cement slurry comprising: a cement, and a base fluid ([0045]);34WO 2020/209831PCT/US2019/026362 mixing equipment (134) configured to mix the cement slurry and the suspension of elastomer particles to provide a cement composition ([0067]); a pump (120, 128) fluidly coupled to a tubular (130) extending into a wellbore (116) penetrating a subterranean formation (118), wherein the tubular is configured to circulate or otherwise convey the cement 5composition in the wellbore ([0061]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the system in Miller with the composition in Badalamenti in order to treat the subterranean formation with the composition.  
Claim 18. Badalamenti in view of Miller teach The system of claim 17.  Badalamenti further discloses wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene 20rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0018]).
Claim 19. Badalamenti in view of Miller teach The system of claim 17.  Badalamenti further discloses wherein the clay-based stabilizer is selected from the group consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, smectite, hectorites, synthetic versions thereof, and any combination thereof ([0018]).  Miller also teaches wherein the clay-based stabilizer is selected from the group consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, 15smectite, hectorites, synthetic versions thereof, and any combination thereof ([0046]).  
Claim 20. Badalamenti in view of Miller teach The system of claim 17.  Badalamenti further discloses wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldehyde condensate, a fatty acid amine condensate and any 20combination thereof ([0033]).  Miller also teaches wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldehyde condensate, a fatty acid amine condensate and any 20combination thereof ([0045]).

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0264838).
Claim 10. Nelson discloses A suspension of elastomer particles ([0010]) produced from components comprising:  
solid dry 20elastomer particles ([0010] “The unswelled polymer particles (e.g. dry particles) are in general swellable”), 
an aqueous fluid ([0027] – [0029] “aqueous carrier fluid”), 
a viscosifier ([0030] – [0032] “viscosifier”), 
a surfactant ([0030] “surfactant”; [0036] – [0041]), and 
a clay-based stabilizer ([0030] “clay stabilizer”; [0031] “clays such as bentonite, sepiolite, and attapulgite, and the like”; [0045]).  
Claim 11. Nelson discloses The suspension of claim 10, wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene 30rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0013]).  
Claim 12. Nelson discloses The suspension of claim 10, wherein the viscosifier is selected from the group consisting of diutan gum, welan gum, gellan gum, cellulose derivatives, copolymers of 2-33Docket No. 2069464-0759PTWO2018-IPM-102541 U1 PCTacrylamido-2-methyl propane sulfonate and acrylamide, polyvinyl alcohol, polyvinylpyrrolidones, and any combination thereof ([0025]).  
Claim 13. Nelson discloses The suspension of claim 10, wherein the clay-based stabilizer is selected from the group 5consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, smectite, hectorites, synthetic versions thereof, and any combination thereof ([0031]).  
Claim 15. Nelson discloses The suspension of claim 10, wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldehyde condensate, a fatty acid amine condensate and any 15combination thereof ([0030]; [0036] – [0041]).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0264838) in view of Boul et al. (US 2014/0090843).
Claim 14. Nelson discloses The suspension of claim 13.  Nelson does not disclose wherein the clay-based stabilizer is a synthetic magnesium silicate clay selected from the group consisting of lithium magnesium sodium silicate, lithium 10magnesium sodium fluorosilicate, and any combination thereof.  However, Boul teaches synthetic smectites which are similar to natural clay, such as sodium lithium magnesium silicates, to aid in stabilization ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Nelson by substituting or adding to the natural clay(s) in Nelson with synthetic silicates, as taught by Boul, in order to aid in the stabilization of the composition ([0016]).

Response to Arguments
Applicant’s arguments, filed May 16, 2022, have been considered but are moot, because the arguments are immaterial based on the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674